UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7110


MALCOM MAXWELL RYIDU-X, a/k/a Richard Janey,

                Plaintiff - Appellant,

          v.

MARYLAND   DIVISION  OF   CORRECTION;   WESTERN  CORRECTIONAL
INSTITUTION;   JOHN  DOE,    Inmate   Commissary  Supervisor;
MARYLAND CORRECTIONAL INSTITUTION- HAGERSTOWN; LEE ANN
CRAWFORD, Office Secretary II; MAUREEN REID, Case Management
Supervisor; JOHN DOE, Keefe employee who processes inmate
requests; TONY UNKNOWN, Inmate Commissary Supervisor for
MCI-H; KEEFE COMMISSARY NETWORK, LLC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-01735-WDQ)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcom Maxwell Ryidu-X, Appellant Pro        Se.   Stephanie Judith
Lane-Weber, OFFICE OF THE ATTORNEY           GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Malcom Maxwell Ryidu-X seeks to appeal the district court’s

order   dismissing    some,    but    not        all,    of     his    claims     brought

pursuant to 42 U.S.C. § 1983 (2012).                    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain   interlocutory        and       collateral       orders,      28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order Ryidu-X

seeks   to   appeal   is   neither    a        final    order    nor    an   appealable

interlocutory or collateral order.                 Accordingly, we deny Ryidu-

X’s motion for preliminary injunction and dismiss the appeal for

lack of jurisdiction.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this    court    and       argument       would    not      aid   the

decisional process.



                                                                               DISMISSED




                                           2